UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-15057 P.A.M. TRANSPORTATION SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 71-0633135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification no.) 297 West Henri De Tonti, Tontitown, Arkansas 72770 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(479) 361-9111 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at October 31, 2012 Common Stock, $.01 Par Value P.A.M. TRANSPORTATION SERVICES, INC. Form 10-Q For The Quarter Ended September 30, 2012 Table of Contents Part I.Financial Information Item 1. Financial Statements (unaudited). Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 Condensed Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2012 Notes to Condensed Consolidated Financial Statements as of September 30, 2012 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. Part II.Other Information Item 1. Legal Proceedings. Item 6. Exhibits. Signatures Exhibits 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. P.A.M. TRANSPORTATION SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (unaudited) (in thousands, except share and per share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable-net: Trade Other Inventories Prepaid expenses and deposits Marketable equity securities Income taxes refundable Total current assets Property and equipment: Land Structures and improvements Revenue equipment Office furniture and equipment Total property and equipment Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other liabilities Current maturities of long-term debt Deferred income taxes-current Total current liabilities Long-term debt-less current portion Deferred income taxes-less current portion Total liabilities SHAREHOLDERS' EQUITY Preferred stock, $.01 par value, 10,000,000 shares authorized; none issued - - Common stock, $.01 par value, 40,000,000 shares authorized; 11,384,207 and 11,378,207 shares issued; 8,701,607 and 8,695,607 shares outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive income Treasury stock, at cost; 2,682,600 shares ) ) Retained earnings Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. Table of Contents 3 P.A.M. TRANSPORTATION SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, OPERATING REVENUES: Revenue, before fuel surcharge $ Fuel surcharge Total operating revenues OPERATING EXPENSES AND COSTS: Salaries, wages and benefits Fuel expense Rent and purchased transportation Depreciation Operating supplies and expenses Operating taxes and licenses Insurance and claims Communications and utilities Other Loss (gain) on disposition of equipment 4 ) 31 Total operating expenses and costs OPERATING INCOME (LOSS) ) ) NON-OPERATING INCOME INTEREST EXPENSE ) INCOME (LOSS) BEFORE INCOME TAXES ) ) FEDERAL AND STATE INCOME TAX EXPENSE (BENEFIT): Current 35 - 35 - Deferred ) ) Total federal and state income tax expense (benefit) ) ) NET INCOME (LOSS) $ $ ) $ $ ) INCOME (LOSS) PER COMMON SHARE: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted DIVIDENDS DECLARED PER COMMON SHARE $
